                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION



PAMELA RENEE MELILLO,                                  CV 19-25-M-BMM
                          Plaintiff,
-v-                                               ORDER RE:
                                                  PLAINTIFF PAMELA RENEE
JOHNSON CONTROLS, INC.,
                                                  MELILLO’S UNOPPOSED
                                                  MOTION TO REMAND
                          Defendant.




        Pursuant to Plaintiff PAMELA RENEE MELILLO’S Unopposed Motion to

Remand, and good cause being shown, it is hereby ORDERED:

        Based on Plaintiff’s Affidavit attached to her Unopposed Motion to Remand

in which she stipulates that she will not seek in either federal or state court an

amount in excess of $75,000, inclusive of her claims for damages, penalties, and

attorneys’ fees, Plaintiff will likewise not seek fees related to the removal and/or

subsequent remand, nor seek subsequent amendments of any kind that would

increase the amount in controversy or that would add a claim giving rise to federal


ORDER                                                                                  1
question jurisdiction, the Affidavit’s effect takes the matter out of federal

jurisdiction; therefore, this case is remanded back to the Montana Fourth Judicial

Court.



     DATED this 4th day of March, 2019.




ORDER                                                                                2
